EXHIBIT 10(e)

 

2012 HOVNANIAN ENTERPRISES, INC.
AMENDED AND RESTATED STOCK INCENTIVE PLAN

 

2018 LONG-TERM INCENTIVE PROGRAM AWARD AGREEMENT

 

Participant:

   

Cash Percentage of Award:

50%

Date of Grant:

December 1, 2017

 

Stock Percentage of Award:

50%

Maximum LTIP Award (total)1:

 

 

Target LTIP Award (total)1:

 

Maximum Cash Amount:

 

 

Target Cash Amount:

 

Maximum Number of

Class [A/B] Shares:

 

 

 

Target Number of

Class [A/B] Shares:

 

 

1.     Grant of LTIP Award. For valuable consideration, receipt of which is
hereby acknowledged, Hovnanian Enterprises, Inc., a Delaware Corporation (the
"Company"), hereby grants the Long-Term Incentive Program award opportunity (the
“Award”) listed above to the Participant, on the terms and conditions
hereinafter set forth. This grant is made pursuant to the terms and conditions
of the 2012 Company Amended and Restated Stock Incentive Plan (the "Plan") and
the 2018 Long-Term Incentive Program adopted thereunder (the “LTIP”), which Plan
and LTIP, as amended from time to time, are incorporated herein by reference and
made a part of this Agreement. The Award represents an unfunded, unsecured right
of the Participant to receive cash and/or Class [A/B] Shares (“Shares”) on the
date(s) specified under the LTIP, subject to the performance and time vesting
conditions set forth thereunder. Capitalized terms not otherwise defined herein
shall have the same meanings as in the Plan or the LTIP, as applicable. A copy
of the LTIP is attached hereto as Exhibit A.

 

2.     Amount of Award; Vesting and Timing of Payments. The target amount of the
Award listed above represents the amount of cash and Shares that the Participant
will be eligible to receive if the performance levels achieved during the
Performance Period correspond to a payout level of 100% of target under the
terms of the LTIP, assuming the time vesting requirements set forth under the
LTIP are also met. The actual amount of cash and/or Shares payable in respect of
the Award may be more or less than the targeted amounts, and the amounts (if
any) that become payable under the Award will be paid to the Participant at such
times and subject to such performance and time vesting conditions as set forth
under the LTIP.

 

3.     Adjustments Upon Certain Events. Subject to the terms of the Plan and the
LTIP, in the event of any change in the outstanding Shares by reason of any
Share dividend or split, reorganization, recapitalization, merger,
consolidation, amalgamation, spin-off or combination transaction or exchange of
Shares or other similar events (collectively, an "Adjustment Event"), the
Committee shall, in its sole discretion, make an appropriate and equitable
adjustment in the number of Shares subject to this Agreement to reflect such
Adjustment Event. Any such adjustment made by the Committee shall be final and
binding upon the Participant, the Company and all other interested persons.

 

4.     No Right to Continued Employment. Neither the Plan, the LTIP nor this
Agreement shall be construed as giving the Participant the right to be retained
in the employ of, or in any consulting relationship to, the Company or any
Affiliate. Further, the Company or an Affiliate may at any time dismiss the
Participant, free from any liability or any claim under the Plan, the LTIP or
this Agreement, except as otherwise expressly provided herein.

 

5.     No Acquired Rights. In participating in the Plan and the LTIP, the
Participant acknowledges and accepts that the Board and the Committee have the
power to amend or terminate the Plan and the LTIP, to the extent permitted
thereunder, at any time and that the opportunity given to the Participant to
participate in the Plan and the LTIP is entirely at the discretion of the
Committee and does not obligate the Company or any of its Affiliates to offer
such participation in the future (whether on the same or different terms). The
Participant further acknowledges and accepts that such Participant's
participation in the Plan and the LTIP is not to be considered part of any
normal or expected compensation and that the termination of the Participant's
employment under any circumstances whatsoever will give the Participant no claim
or right of action against the Company or its Affiliates in respect of any loss
of rights under this Agreement, the Plan or the LTIP that may arise as a result
of such termination of employment.

 

6.     No Rights of a Shareholder. The Participant shall have no voting,
dividend or other rights or privileges as a shareholder of the Company until the
Shares in question have been issued or transferred to the Participant.

 

7.     Legend on Certificates. Any Shares issued or transferred to the
Participant pursuant to this Agreement shall be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the Plan
or the rules, regulations, and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such Shares are listed, and any
applicable Federal or state laws or relevant securities laws of the jurisdiction
of the domicile of the Participant, and the Committee may cause a legend or
legends to be put on any certificates representing such Shares to make
appropriate reference to such restrictions.

 

8.     Transferability. This Award may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Participant
otherwise than by will or by the laws of descent and distribution, and any
purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance not permitted by this Section 8 shall be void and unenforceable
against the Company or any Affiliate.

 

9.     Withholding. The Participant may be required to pay to the Company or any
Affiliate and the Company or any Affiliate shall have the right and is hereby
authorized to withhold from any transfer of cash or Shares due under this
Agreement, the LTIP or under the Plan or from any compensation or other amount
owing to the Participant, applicable withholding taxes with respect to any
transfer under this Agreement, the LTIP or under the Plan and to take such
action as may be necessary in the opinion of the Company to satisfy all
obligations for the payment of such taxes. Notwithstanding the foregoing, if the
Participant's employment with the Company terminates prior to the payment or
transfer of all of the cash and/or Shares under this Agreement, the payment of
any applicable withholding taxes with respect to any further payments of cash or
transfer of Shares under this Award shall be made solely through withholding of
cash or Shares otherwise payable under this Agreement in amounts equal to the
statutory minimum withholding liability.

 

--------------------------------------------------------------------------------

 

 

 

 

10.     Non-Solicitation Covenants.

 

(a)     The Participant acknowledges and agrees that, during the Participant's
employment with the Company and its Affiliates and upon the Participant's
termination of employment with the Company and its Affiliates for any reason,
for a period commencing on the termination of such employment and ending on the
second anniversary of such termination, the Participant shall not, whether on
Participant's own behalf or on behalf of or in conjunction with any person,
company, business entity or other organization whatsoever, directly or
indirectly:

 

(i)     solicit any employee of the Company or its Affiliates with whom the
Participant had any contact during the last two years of the Participant's
employment, or who worked in the same business segment or division as the
Participant during that period to terminate employment with the Company or its
Affiliates;

 

(ii)     solicit the employment or services of, or hire, any such employee whose
employment with the Company or its Affiliates terminated coincident with, or
within twelve (12) months prior to or after the termination of Participant's
employment with the Company and its Affiliates;

 

(iii)     directly or indirectly, solicit to cease to work with the Company or
its Affiliates any consultant then under contract with the Company or its
Affiliates.

 

(b)     It is expressly understood and agreed that although the Participant and
the Company consider the restrictions contained in this Section 10 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or any other restriction contained in this Agreement
is an unenforceable restriction against the Participant, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

 

11.     Specific Performance. The Participant acknowledges and agrees that the
Company's remedies at law for a breach or threatened breach of any of the
provisions of Section 10 would be inadequate and the Company would suffer
irreparable damages as a result of such breach or threatened breach. In
recognition of this fact, the Participant agrees that, in the event of such a
breach or threatened breach, in addition to any remedies at law, the Company,
without posting any bond, shall be entitled to cease making any payments or
providing any benefit otherwise required by this Agreement and obtain equitable
relief in the form of specific performance, temporary restraining order,
temporary or permanent injunction or any other equitable remedy which may then
be available.

 

12.     Choice of Law. THE INTERPRETATION, PERFORMANCE AND ENFORCEMENT OF THIS
AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW.

 

13.     Award Subject to Plan and LTIP. By entering into this Agreement, the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan and the LTIP. The Award is subject to the Plan and the LTIP. In
the event of a conflict between any term or provision contained herein and a
term or provision of the Plan or LTIP, the applicable terms and provisions of
the Plan and LTIP will govern and prevail.

 

14.     Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

 

15.     409A. Notwithstanding any other provisions of this Agreement, the Plan
or the LTIP, this Award shall not be deferred, accelerated, extended, paid out
or modified in a manner that would result in the imposition of an additional tax
under Section 409A of the Code upon the Participant. In the event it is
reasonably determined by the Committee that, as a result of Section 409A of the
Code, the transfer of Shares under this Agreement may not be made at the time
contemplated hereunder without causing the Participant to be subject to taxation
under Section 409A of the Code (including due to the Participant’s status as a
“specified employee” within the meaning of Section 409A of the Code), the
Company will make such payment on the first day that would not result in the
Participant incurring any tax liability under Section 409A of the Code.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

HOVNANIAN ENTERPRISES, INC.

 

By: ________________________________

 

 

PARTICIPANT

 

By: ________________________________

 

1. Purpose

The purpose of the 2018 Long-Term Incentive Program (“LTIP”) is to aid the
Company in retaining key employees and to motivate them to exert their best
efforts on behalf of the Company. The LTIP has been adopted pursuant to the
terms of the 2012 Hovnanian Enterprises, Inc. Amended and Restated Stock
Incentive Plan (the “2012 Plan”) and is intended to incentivize achievement of
certain Pre-tax Profit goals and certain Adjusted EBIT Return on Inventory
goals. Capitalized terms used herein without definition have the meanings
assigned to such terms under the 2012 Plan.

 

2. Participants

The Compensation Committee will designate the Participants who will be granted
incentive awards under the LTIP, with the first such awards to be granted on or
about December 1, 2017 (the “Initial Grant Date”). Additional Associates may be
eligible to participate at the discretion of the Compensation Committee or at
the discretion of the Company’s Chief Executive Officer (to the extent that the
Compensation Committee has delegated granting authority to the Chief Executive
Officer). The awards for Participants who are selected by the Compensation
Committee to participate after the Initial Grant Date will be determined based
on actual performance for the full Performance Period (as defined below) and
will be prorated based on the number of full months of eligible service
completed during the thirty-six (36) month Performance Period, subject to the
vesting requirements outlined below in section 6.

 

3. Performance Period

The LTIP “Performance Period” will commence on November 1, 2017 and end on
October 31, 2020.

 

4. Details

Each Participant will be eligible to receive an award based on the achievement
of certain cumulative Pre-tax Profit levels in fiscal years 2018 through 2020,
and certain Average Adjusted EBIT Return on Inventory levels for fiscal years
2018, 2019 and 2020. The award will be based on the closing Share price on the
date the Participant is granted the award (the “Grant Date”); provided, however,
that the Share price for new Participants will be no less than the Share price
on the Initial Grant Date.

 

For purposes of the LTIP, “Pre-tax Profit” is defined as income (loss) before
income tax expense and before income (loss) from unconsolidated joint ventures
as reflected on the Company's audited financial statements plus income (loss)
before income tax expense for the Company's unconsolidated joint ventures as
reflected on their respective financial statements for the thirty-six month
period ending October 31, 2020, excluding the impact of any items deemed by the
Committee to be unusual or nonrecurring items and excluding losses from land
impairments and gains or losses from debt repurchases/debt retirement such as
call premiums and related issuance costs. “Average Adjusted EBIT Return on
Inventory” is defined as the average of the quotients resulting from dividing
(A) Adjusted EBIT by (B) Average Inventory for each of fiscal years 2018, 2019
and 2020. “Adjusted EBIT” is determined from the Company’s audited financial
statements, excluding the impact of any items deemed by the Committee to be
unusual or nonrecurring items and excluding losses from land impairments and
gains or losses from debt repurchases/debt retirement such as call premiums and
related issuance costs. “Average Inventory” equals the average of the ending
inventory balances from the Company’s audited balance sheet, excluding
capitalized interest and consolidated inventory not owned, for each of the five
consecutive fiscal quarters ending with the last quarter of the fiscal year.

 

The following table illustrates the percent of the target award that can be
achieved at each performance level. Awards will be interpolated between
performance levels but will not be extrapolated above the maximum performance
levels listed below.

 

   

Average Adjusted EBIT Return on Inventory for FY 2018, FY 2019 and FY 2020

   

10.50%

or less

12.00%

13.50%

15.00%

16.50%

18.00%

19.50%

or more

Cumulative Pre-tax Profit

for FY 2018 through FY 2020 

(in millions)

$100 or more

100%
of target award

125%
of target award

150%
of target award

175%
of target award

200%
of target award

225%
of target award

250%
of target award

 

$75

75%
of target award

100%
of target award

125%
of target award

150%
of target award

175%
of target award

200%
of target award

225%
of target award

 

$50

50%
of target award

75%
of target award

100%
of target award

125%
of target award

150%
of target award

175%
of target award

200%
of target award

 

$25

0%
of target award

15%
of target award

30%
of target award

45%
of target award

60%
of target award

75%
of target award

90%
of target award

 

Less than $25

0%

of target award

0%

of target award

0%

of target award

0%

of target award

0%

of target award

0%

of target award

0%

of target award

 

5. Examples

 

a.

If cumulative Pre-tax Profit for fiscal years 2018 through 2020 is $50 million
and Average Adjusted EBIT Return on Inventory for fiscal years 2018, 2019 and
2020 is 13.50%, a Participant would achieve an award equal to one hundred
percent (100%) of the target award, subject to the vesting requirements in
section 6.

 

 

b.

If cumulative Pre-tax Profit for fiscal years 2018 through 2020 is $95 million
and Average Adjusted EBIT Return on Inventory for fiscal years 2018, 2019 and
2020 is 14.40%, the Participant would achieve an award equal to one hundred and
sixty percent (160%) of the target award (calculated by linear interpolation
from the performance goals listed on the chart), subject to the vesting
requirements in section 6.

 

 

c.

If cumulative Pre-tax Profit for fiscal years 2016 through 2018 is $25 million
and Average Adjusted EBIT Return on Inventory for fiscal years 2018, 2019 and
2020 is 12.00%, a Participant would achieve an award equal to fifteen percent
(15%) of the target award, subject to the vesting requirements in section 6.

 

6. Payout Method and Conditions For Earning Award

 

The award is payable fifty percent (50%) in cash and fifty percent (50%) in
Shares provided, however, that (i) the target amount payable in Shares will be
determined based on the Fair Market Value of a Share as of the Grant Date
(subject to the limitation under Section 6(a)) and (ii) the timing of payments
for installments of the award in cash and in Shares will be determined using the
respective values of the cash and Share portions of the award as of 10/31/2020,
with all cash installments of the award becoming vested and payable before any
Share denominated installments of the award becomes vested and payable pursuant
to Section 6(b) below.

 

a.

The target award amount payable in Shares will be determined by dividing the
portion of the target award payable in Shares by the closing Share price on the
Grant Date, provided, however, that the Share price for new Participants will be
no less than the Share price on the Initial Grant Date.

 

 

b.

Except as provided in Section 6(c) – (f) below, as a condition of earning each
portion of the award, Participants must be employed through the vesting dates
outlined below. The vesting percentages relate to the award value as of
10/31/2020.

 

i.

Sixty percent (60%) of the award will become vested on 10/31/2020 and payable in
January 2021

 

 

ii.

Twenty percent (20%) of the award will become vested on 10/31/2021 and payable
in January 2022

 

 

iii.

Twenty percent (20%) of the award will become vested on 10/31/2022 and payable
in January 2023

 

Suppose an original Participant’s target award is $120,000.00 and the closing
Share price on the Participant’s Grant Date is $2.82. Fifty percent (50%) of the
award is payable in cash and fifty percent (50%) of the award is payable in
Shares, resulting in a target cash award of $60,000.00 (target award x 50%) and
a target stock award of 21,277 Shares (target award x 50% ÷ $2.82, rounded).
Under this example, if the Participant earns one hundred and fifty percent
(150%) of the target award, based on actual performance achievement, subject to
the vesting requirements in this section 6, the Participant will be eligible to
receive a cash portion of $90,000.00 ($60,000.00 target cash portion x 150%) and
a Share portion of 31,916 Shares (21,277 target Share portion x 150%, rounded).

 

Assume that the Share price on October 31, 2020 is $5.00 so the value of the
Share portion for vesting purposes is $159,580.00 (31,916 x $5.00). The value of
the cash portion of the award is not affected by stock price fluctuations and
therefore remains at $90,000 resulting in a total award value of $249,580
($159,580.00 + $90,000.00) as of 10/31/2020.

 

Per the vesting schedule, the award vests sixty percent (60%) on 10/31/2020,
twenty percent (20%) on 10/31/2021 and twenty percent (20%) on 10/31/2022 with
the cash portion of the award vesting before the stock portion. Sixty percent
(60%) of the total award value as of 10/31/2020 is $149,748.00 ($249,580.00 x
60%). Since the cash portion is less than this amount, $90,000.00 in cash and
11,950 Shares (59,748.00 ÷ $5.00, rounded up) will vest on 10/31/2020 and be
paid in January 2021.

 

On 10/31/2021, an additional twenty percent (20%) of the total award value as of
10/31/2020, or $49,916 ($249,580.00 x 20%), is scheduled to vest. Since the
entire cash portion had vested in the prior year, 9,984 Shares ($49,916 ÷ $5.00,
rounded up) will vest on 10/31/2021 and be paid in January 2022.

 

 

 

 

On 10/31/2022, the remaining portion of the award is scheduled to vest. Since
the entire cash portion and 21,934 Shares (11,950 + 9,984) had vested in prior
years, the remaining 9,982 Shares (31,916 – 21,934) will vest on 10/31/2022 and
be paid in January 2023.

 

 

c.

In the event a Participant ceases to be employed by the Company due to death
prior to the end of the Performance Period, the Participant’s beneficiary will
be eligible for a prorata award payable in January 2021. The award will be
determined based on actual performance for the full Performance Period and will
be prorated based on the number of full months of eligible service completed
during the thirty-six (36) month Performance Period. In the event a Participant
ceases to be employed by the Company due to death following the end of the
Performance Period, the Participant’s beneficiary will be eligible to receive
any unpaid, earned portion of the award within seventy-five (75) days.

 

 

d.

In the event a Participant ceases to be employed by the Company due to
Disability prior to the end of the Performance Period, the Participant will be
eligible to receive a prorata award on the scheduled payout dates. The award
will be determined based on actual performance for the full Performance Period
and will be prorated based on the number of full months of eligible service
completed during the thirty-six (36) month Performance Period. In the event a
Participant ceases to be employed by the Company due to Disability following the
end of the Performance Period, the Participant will be eligible to receive any
unpaid, earned portions of the award on the scheduled payout dates as if there
was no termination of employment.

 

 

e.

In the event a Participant ceases to be employed by the Company due to
“Retirement” following the end of the Performance Period, the Participant will
be eligible to receive any unpaid, earned portions of the award on the scheduled
payout dates as if there was no termination of employment. "Retirement" shall
mean termination of employment on or after age 60, or on or after age 58 with at
least 15 years of "Service" to the Company and its Subsidiaries immediately
preceding such termination of employment. For this purpose, "Service" means the
period of employment immediately preceding Retirement, plus any prior periods of
employment with the Company and its Subsidiaries of one or more years' duration,
unless they were succeeded by a period of non-employment with the Company and
its Subsidiaries of more than three years' duration.

 

 

f.

If a Change in Control occurs while awards remain outstanding under the LTIP,
then (x) if such Change in Control occurs prior to October 31, 2020 any
outstanding awards will be deemed earned at target level performance and (y) all
earned awards (including any earned pursuant to the preceding clause (x)) will
remain eligible to vest on the scheduled vesting dates subject to meeting the
employment requirements described above; provided, however, that (i) in the
event the Participant is involuntarily terminated without Cause or the
Participant terminates employment for Good Reason, in either case, within two
years following the Change in Control, then the remaining portion of such
Participant’s earned award shall become fully vested and immediately payable to
the Participant; (ii) in the event the Participant terminates employment due to
Retirement or Disability within two years following the Change in Control, then
the Participant’s earned award (as determined under Section 6(d) or (e) above))
shall become immediately payable to the Participant; (iii) in the event that the
surviving corporation following the Change in Control is not publicly traded or,
if the surviving corporation is otherwise not willing to convert the stock
portion of the awards into time-based vesting stock awards of the surviving
corporation, then the outstanding awards shall be deemed fully vested as of the
Change in Control date and, to the extent permissible under Section 409A of the
Code and the regulations thereunder (including, without limitation, the plan
termination rules thereunder), shall be immediately payable following the Change
in Control; and (iv) amounts payable upon or following a Change in Control will
be subject to delay in payments to the extent necessary to avoid subjecting the
Participant to additional or accelerated taxes under Section 409A of the Code.

 

For purposes of the LTIP, "Cause" shall mean the occurrence of any of the
following: (a) the willful and continued failure of the Participant to perform
substantially all of his or her duties with the Company (other than any such
failure resulting from incapacity due to physical or mental illness) for a
period of 10 days following a written demand for substantial performance that is
delivered to such Participant by the Company, which specifically identifies the
manner in which the Company believes the Participant has not substantially
performed his or her duties; (b) dishonesty in the performance of the
Participant's duties with the Company; (c) the Participant's conviction of, or
plea of guilty or nolo contendere to, a crime under the laws of the United
States or any state thereof constituting a felony or a misdemeanor involving
moral turpitude; (d) the Participant's willful malfeasance or willful misconduct
in connection with the Participant's duties with the Company or any act or
omission which is injurious to the financial condition or business reputation of
the Company or its affiliates; or (e) the Participant's breach of the provisions
of Section 10 of the award agreement governing the LTIP award.

 

 

 

 

For purposes of the LTIP, "Good Reason" shall mean the occurrence of any of the
following, without the Participant's express written consent: (a) any material
diminution in the Participant's duties, titles or responsibilities with the

 

Company from those in effect immediately prior to a Change in Control or (b) any
reduction in the Participant's annual base salary or any material reduction in
the Participant's annual bonus opportunity, annual equity awards or Long-Term
Incentive Program awards from the Participant's annual base salary or annual
bonus opportunity, annual equity awards or Long-Term Incentive Program awards in
effect immediately prior to a Change in Control. Notwithstanding the foregoing,
no event shall constitute Good Reason unless the Participant provides the
Company with written notice of such event within 60 days after the occurrence
thereof and the Company fails to cure or resolve the behavior otherwise
constituting Good Reason within 30 days of its receipt of such notice.

 

7.

Non-Solicitation Covenants

 

a.

Each Participant shall be required as a condition to receiving the award to
acknowledge and agree that, during the Participant's employment with the Company
and its Affiliates and upon the Participant's termination of employment with the
Company and its Affiliates for any reason, for a period commencing on the
termination of such employment and ending on the second anniversary of such
termination, the Participant shall not, whether on Participant's own behalf or
on behalf of or in conjunction with any person, company, business entity or
other organization whatsoever, directly or indirectly:

 

i.

solicit any employee of the Company or its Affiliates with whom the Participant
had any contact during the last two years of the Participant's employment, or
who worked in the same business segment or division as the Participant during
that period to terminate employment with the Company or its Affiliates;

 

 

ii.

solicit the employment or services of, or hire, any such employee whose
employment with the Company or its Affiliates terminated coincident with, or
within twelve (12) months prior to or after the termination of Participant's
employment with the Company and its Affiliates;

 

 

iii.

directly or indirectly, solicit to cease to work with the Company or its
Affiliates any consultant then under contract with the Company or its
Affiliates.

 

 

b.

It shall be expressly understood and agreed that although the Participant and
the Company consider the restrictions contained in this Section 7 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or any other restriction contained in this LTIP is an
unenforceable restriction against the Participant, the provisions of this LTIP
shall not be rendered void but shall be deemed amended to apply as to such
maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this LTIP is
unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

 

8.

Specific Performance

Each Participant shall acknowledge and agree that the Company's remedies at law
for a breach or threatened breach of any of the provisions of Section 7 would be
inadequate and the Company would suffer irreparable damages as a result of such
breach or threatened breach. In recognition of this fact, the Participant shall
agree that, in the event of such a breach or threatened breach, in addition to
any remedies at law, the Company, without posting any bond, shall be entitled to
cease making any payments or providing any benefit otherwise required by this
LTIP and obtain equitable relief in the form of specific performance, temporary
restraining order, temporary or permanent injunction or any other equitable
remedy which may then be available.

 

9.

Adjustments

Adjustments Upon Certain Events. Subject to the terms of the 2012 Plan, in the
event of any change in the outstanding Shares by reason of any Share dividend or
split, reorganization, recapitalization, merger, consolidation, amalgamation,
spin-off or combination transaction or exchange of Shares or other similar
events (collectively, an "Adjustment Event"), the Committee shall, in its sole
discretion, make an appropriate and equitable adjustment in the number of Shares
subject to awards granted under this LTIP to reflect such Adjustment Event. Any
such adjustment made by the Committee shall be final and binding upon the
Participant, the Company and all other interested persons.

 

10.

Amendments

The Committee may amend, alter or discontinue the LTIP at any time, provided
that no such amendment, alteration or discontinuation shall be made that would
materially adversely affect the rights of a Participant with respect to a
previously granted award hereunder without such Participant’s consent.

 

 

--------------------------------------------------------------------------------

1 Based on December 1, 2017 grant price of $2.82.